1                                                                 The Honorable Barbara J. Rothstein

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE

8
      WILD FISH CONSERVANCY,
                                                      No. 2:15-cv-01731
9                            Plaintiff,
                                                      ORDER EXTENDING FEDERAL
10         vs.                                        DEFENDANTS’ BRIEFING DEADLINE

11    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY, et al.,
12
                             Defendants,
13
           and
14
       COOKE AQUACULTURE PACIFIC, LLC,
15
           Intervenor-Defendant.
16

17
            Before the Court is the parties’ Joint Motion (ECF No. 108) to extend Federal
18
     Defendants’ deadline for responding to Plaintiff’s Motion for Attorney’s Fees. The Court has
19
     fully considered Federal Defendants’ motion, and finds that good cause exists to grant the
20
     motion.
21
     ORDER GRANTING                                               UNITED STATES DEPARTMENT OF JUSTICE
22   JOINT MOTION TO                                        ENVIRONMENT & NATURAL RESOURCES DIVISION
     EXTEND BRIEFING DEADLINE – - 1 -                             999 18TH ST., SOUTH TERRACE, SUITE 370
23   No. 2:15-cv-01731-BJR                                                             DENVER, CO 80202
                                                                                           303-844-7231
1           Accordingly, the Court ORDERS that the joint motion to extend Federal Defendants’

2    deadline for responding to Plaintiff’s Motion for Attorney’s Fees (ECF No. 104) is hereby

3    GRANTED, and that Federal Defendants’ response is now due May 3, 2019.

4           DATED this 28th day of March, 2019.

5           BY THE COURT:

6

7
                                                        A
                                                        Barbara Jacobs Rothstein
8
                                                        U.S. District Court Judge
9
     Presented by:
10
     JEAN E. WILLIAMS
11   Deputy Assistant Attorney General
     United States Department of Justice
12   Environment & Natural Resources Division

13   By: s/ Stephanie J. Talbert

14   Attorney for Federal Defendants

15
     KAMPMEIER & KNUTSEN, PLLC
16
     By: s/ Brian A. Knutsen
        Brian A. Knutsen, WSBA No. 38806
17
     Attorney for Plaintiff
18

19

20

21
     ORDER GRANTING                                               UNITED STATES DEPARTMENT OF JUSTICE
22   JOINT MOTION TO                                        ENVIRONMENT & NATURAL RESOURCES DIVISION
     EXTEND BRIEFING DEADLINE – - 2 -                             999 18TH ST., SOUTH TERRACE, SUITE 370
23   No. 2:15-cv-01731-BJR                                                             DENVER, CO 80202
                                                                                           303-844-7231
